DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims status: amended claims: 1, 3, 19; new claim 21; cancelled claim: 7; the rest is unchanged.

Response to Arguments
Applicant's arguments filed 01/13/2021 have been fully considered but they are not persuasive. It is argued in pg.8 of the remarks that Evans V et al. do not disclose the light sensor is being covered by the light sensor. The examiner respectfully disagrees, because item 240 of fig.2 is a display and items 200 & 205 are light sensors. It can be seen that the sensors are being covered by the display. Additionally, applicant argues in the same page that the added limitation is not taught by the prior arts of reference. Holenarsipur et al. disclose: in para. [0037], the display screen comprising a display area with an array of pixels configured to display an image. Finally, In response to applicant’s argument made in pg.9 of the remarks that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, a person with ordinary skill would have modified the combined apparatus of Holenarsipur et al. and Shepelev et al. with the teachings of Evans, V et al. with the benefits for a compact device (Evans, V et al. para. [0017]). Therefore, the rejection is maintained and made final.

.		

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 10-13, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Holenarsipur et al. (US 2019/0080668 A1; pub. Mar. 14, 2019) in view of Shepelev et al. (US 10,365,762 B2; pub. Jul. 30, 2019) and further in view of Evans, V et al. (US 2017/0126868 A1; pub. May 4, 2017).
Regarding claim 1, Holenarsipur et al. disclose: a display screen (fig.2 14), and the display screen comprising a display area with an array of pixels configured to display an image (para. [0037]) and anon-display area surrounding the display area (in fig.2 the dotted lines around the perimeter delineate the display and non-display areas); a light sensor arranged adjacent to the second surface and opposite to the display area (para. [0040]); and a light guiding element arranged adjacent to the light sensor, the light guiding element being configured to transmit ambient light, penetrating the non-display area from the first surface, to the light sensor (para. [0040]). Holenarsipur et al. are silent about: a display screen comprising a first surface and a second surface opposite to the first surface, the light sensor being covered by the display area, an included angle between a light sensing face of the light sensor and the second surface ranges from 90°, which corresponds to a direction perpendicular to the first surface of the display screen, to 180°, which corresponds to a direction opposite to the first surface of the display screen .
In a similar field of endeavor, Shepelev et al. disclose: a display screen comprising a first surface and a second surface opposite to the first surface (col.7 L5-11) with benefits for a device with improved usability (Shepelev et al. col.2 L48-49).
In light of the benefits for a device with improved usability as taught by Shepelev et al., it would have been obvious to one of ordinary skill in the art at the filing date of the claimed invention to use the multi-layer screen of Shepelev et al. in the device of Holenarsipur et al.
Shepelev et al. are silent about: the light sensor being covered by the display area, an included angle between a light sensing face of the light sensor and the second surface ranges from 90°, which 
In a similar field of endeavor, Evans, V et al. disclose: the light sensor (fig.2 items 200 & 205) being covered by the display area (fig.2 item 240), an included angle between a light sensing face of the light sensor (fig.2 items 200 & 205) and the second surface ranges from 90°, which corresponds to a direction perpendicular to the first surface of the display screen, to 180°, which corresponds to a direction opposite to the first surface of the display screen (fig.2 items 100, 210, 200 & 205 is similar to fig.11 items 51, 50, 40 of the present application) with the benefits for a compact device (Evans, V et al. para. [0017]).
In light of the benefits for a compact device as taught by Evans, V et al., it would have been obvious to one of ordinary skill in the art at the filing date of the claimed invention to modify the combined apparatus of Holenarsipur et al. and Shepelev et al. with the teachings of by Evans, V et al.
Regarding claim 2, Evans, V et al. disclose: the light guiding element (fig.2 210, para. [0005]) is formed into an L shape with the benefits for a compact device (Evans, V et al. para. [0017]).
Regarding claim 3, Holenarsipur et al., Shepelev et al. and by Evans, V et al. disclose: a display screen comprising a first surface and a second surface opposite to the first surface, and the display screen comprising a display area with an array of pixels configured to display an image and a non-display area surrounding the display area; a light sensor arranged adjacent to the second surface and opposite to the display area, the light sensor being covered by the display area; and a light guiding element arranged adjacent to the second surface , the light guiding element being configured to transmit light, penetrating the non-display area from the first surface, to the light sensor; wherein an included angle between a light sensing face of the light sensor and the second surface ranges from 90°, which corresponds to a direction perpendicular to the first surface of the display screen, to 180°, which corresponds to a direction opposite to the first surface of the display screen. (the claim contains the same substantive limitations as claim 1, therefore, the claim is rejection on the same grounds)
Regarding claim 4,: the light guiding element comprises a vertical portion and a horizontal portion connected with the vertical portion, the vertical portion is located opposite to the non-display area, and the horizontal portion bends from a bottom end of the vertical portion towards the light sensor (the claim contains the same substantive limitations as claim 2, therefore, the claim is rejection on the same grounds).
Regarding claim 5,: a light incident direction of the light guiding element is perpendicular to the non-display area, and/or a light exit direction of the light guiding element is perpendicular to the light sensor (the claim contains the same substantive limitations as claim 2, therefore, the claim is rejection on the same grounds).
Regarding claim 10, Holenarsipur et al. disclose: the electronic device comprises an infrared sensor and a light blocking element, the infrared sensor comprises an emitter and a receiver, the emitter is located adjacent to the second surface and opposite to the non-display area, the emitter is configured to emit infrared light, and the receiver is configured to receive the infrared light; wherein the light blocking element is arranged between the emitter and the display area, and the light blocking element is configured to block the infrared light emitted from the emitter from entering the display area (para. [0035]).
Regarding claim 11, Holenarsipur et al. disclose: the infrared sensor comprises an encapsulation body encapsulating the emitter and the receiver, and the light blocking element is fixed to the encapsulation body and located between the emitter and the receiver (para. [0032]).
Regarding claim 12, Holenarsipur et al. disclose: the light blocking element is abutted against the second surface (para. [0032]).
Regarding claim 13, Holenarsipur et al. disclose: the light blocking element and the encapsulation body form an integral structure (para. [0032]).
Regarding claim 19, Holenarsipur et al., Shepelev et al. and by Evans, V et al. disclose: providing a display screen, the display screen comprising a display area and a non-display area surrounding the display area with an array of pixels configured to display an image and the display screen comprising a first surface and a second surface opposite to the first surface; providing a light sensor and (the claim contains the same substantive limitations as claim 1, therefore, the claim is rejection on the same grounds).
Regarding claim 20, Holenarsipur et al. disclose: providing an infrared sensor, the infrared sensor comprising an emitter configured to emit infrared light and a receiver configured to receive the infrared light, the emitter being located opposite to the non-display area (para. [0040]); and providing a light blocking element, locating the light blocking element between the emitter and the display area, the light blocking element being configured to prevent the infrared light emitted from the emitter from entering the display area (abstract).
Regarding claim 21, Holenarsipur et al., Shepelev et al. and by Evans, V et al. disclose: the light sensing face of the light sensor is inclined with respect to the second surface, and the light sensing face of the light sensor faces away from the display screen (the claim is rejection on the same grounds as claim 1, in fig.2 of the Evans ref. the light sensing face position with respect to second surface is similar to that disclosed in fig.11 of the present application).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Holenarsipur et al. (US 2019/0080668 A1; pub. Mar. 14, 2019) in view of Shepelev et al. (US 10,365,762 B2; pub. Jul. 30, 2019) in view of Evans, V et al. (US 2017/0126868 A1; pub. May 4, 2017) and further in view of Barnes et al. (US 9,837,852 B1; pub. Dec. 5, 2017).
Regarding claim 6, the combined references are silent about: a peripheral surface of the light guiding element is coated with a black coating.
In a similar field of endeavor, Barnes et al. disclose: a peripheral surface of the light guiding element is coated with a black coating (col.3 L7-8) with benefits for absorbing stray light (Barnes et al. col.3 L8).
In light of the benefits for absorbing stray light as taught by Barnes et al., it would have been obvious to one of ordinary skill in the art at the filing date of the claimed invention to use the light guide of Barnes et al. in the combined device of Holenarsipur et al., Shepelev et al., and Evans, V et al.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Holenarsipur et al. (US 2019/0080668 A1; pub. Mar. 14, 2019) in view of Shepelev et al. (US 10,365,762 B2; pub. Jul. 30, 2019) in view of Kucera et al. (US 2018/0204524 A1; pub. Jul. 19, 2018) and further in view of Iroh et al. (US 2014/0315012 A1; pub. Oct. 23, 2014).
Regarding claim 8, Holenarsipur et al. disclose: a touch layer and a cover plate arranged on the touch layer, the touch layer being arranged between the display screen and the cover plate (para. [0036]). The combined references are silent about: the touch layer and the cover plate both having light transmittance to visible light and infrared light of more than 90%.
In a similar field of endeavor, Iroh et al. disclose: the touch layer and the cover plate both having light transmittance to visible light and infrared light of more than 90% (para. [0072]) with benefits for improved transparency (Iroh et al. para. [0072])
In light of the benefits for absorbing stray light as taught by Iroh et al., it would have been obvious to one of ordinary skill in the art at the filing date of the claimed invention to use the screen of Barnes et al. in the combined device of Holenarsipur et al., Shepelev et al. and Evans, V et al.  
Regarding claim 9, Holenarsipur et al. disclose: an area ratio of the display area to the cover plate is greater than 90% (para. [0036]).

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Holenarsipur et al. (US 2019/0080668 A1; pub. Mar. 14, 2019) in view of Shepelev et al. (US 10,365,762 B2; pub. Jul. 30, 2019) in view of Evans, V et al. (US 2017/0126868 A1; pub. May 4, 2017) and further in view of Rogers et al. (US 2019/0104625 A1; pub. Apr. 4, 2019).
Regarding claim 14, the combined references are silent about: the first coating layer being coated on the second surface and covering the emitter, the first coating layer being configured to be permeable to the infrared light and intercept visible light, and the emitter being configured to emit the infrared light through the first coating layer.
In a similar field of endeavor, Rogers et al. disclose: the first coating layer being coated on the second surface and covering the emitter, the first coating layer being configured to be permeable to the infrared light and intercept visible light, and the emitter being configured to emit the infrared light through the first coating layer (para. [0034], [0036]) with benefits for enhanced sensitivity.
In light of the benefits for enhanced sensitivity, it would have been obvious to one of ordinary skill in the art at the filing date of the claimed invention to use the display of Rogers et al. in the combined device of Holenarsipur et al., Shepelev et al. and Evans, V et al.  
Regarding claim 15, Holenarsipur et al. disclose: the infrared sensor is a proximity sensor, the emitter is configured to emit the infrared light through the first coating layer, and the receiver is configured to receive the infrared light reflected by an object so as to detect a distance between the object and the first surface (para. [0032]).
Regarding claim 16, the combined references are silent about: a second coating layer being coated on the second surface and covering the receiver, the second coating layer being configured to be permeable to the infrared light and intercept visible light, and the receiver being configured to receive the infrared light through the display area and the second coating layer.
In a similar field of endeavor, Rogers et al. disclose: a second coating layer being coated on the second surface and covering the receiver, the second coating layer being configured to be permeable to the infrared light and intercept visible light, and the receiver being configured to receive the infrared light through the display area and the second coating layer (para. [0034], [0036])
In light of the benefits for enhanced sensitivity, it would have been obvious to one of ordinary skill in the art at the filing date of the claimed invention to use the display of Rogers et al. in the combined device of Holenarsipur et al., Shepelev et al. and Evans, V et al.  

Claims 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Holenarsipur et al. (US 2019/0080668 A1; pub. Mar. 14, 2019) in view of Shepelev et al. (US 10,365,762 B2; pub. Jul. 30, 2019) in view of Evans, V et al. (US 2017/0126868 A1; pub. May 4, 2017) and further in view of Giachino et al. (US 2019/0278008 A1; pub. Sep. 12, 2019).
Regarding claim 17, the combined references are silent about: a buffer layer covering the second surface.
In a similar field of endeavor, Giachino et al. disclose: a buffer layer covering the second surface (claim 9) with benefits for preventing stress-induced damage (Giachino et al. para. [0013]).
In light of the benefits for absorbing stray light as taught by Giachino et al., it would have been obvious to one of ordinary skill in the art at the filing date of the claimed invention to use the layers of Giachino et al. in the combined device of Holenarsipur et al., Shepelev et al. and Evans, V et al.  
Regarding claim 18, Giachino et al. disclose: a metal sheet covering the buffer layer (claim 9) with benefits for preventing stress-induced damage (Giachino et al. para. [0013]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/
 Examiner, Art Unit 2884